DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2017/0322276 A1) in further in view of Neji et al. (US 20160238685 A1).
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as 
set forth in claim 7.
Regarding claim 7
Bhat discloses 
A controller of a magnetic resonance (MR) system ([0046], FIG. 1, Ref 162, [0075]), comprising:
a radio frequency (RF) control unit (FIG. 1, Ref 131, [0073]);
an RF power amplifier (RF amplifier is inherent);

a gradient control unit ([0046]);
an image sequence controller ([0009], the RF sequences are translated into image sequences. The processor post processes the raw data to translates these into image sequences [0075]); and
processing circuitry configured to acquire at least one quantitative physiological parameter by means of fingerprinting ([0081] & [0091], the physiological parameter is reflected in the flip angle of the water molecules),                       
wherein the RF control unit and the RF power amplifier ([0009], the RF pulses presuppose a control unit and power amplifier) are configured to simultaneously excite a plurality of slices ([0001]) using at least one different imaging parameter to produce MR signal evolutions in each of the plurality of slices, the at least one different imaging parameter including a flip angle such that a flip angle that is used to excite one of the plurality of slices is different than a flip angle that is used to excite another one of the plurality of slices ([0015], the different imaging parameters are the changing flip angles), and
Bhat does not explicitly teach 
“wherein the gradient control unit and the image sequence controller are configured to simultaneously acquire MR data based on the simultaneously excited plurality of slices”.
Neji, however, teaches 

wherein the gradient control unit and the image sequence controller are configured to simultaneously acquire MR data based on the simultaneously excited plurality of slices ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneously actuated gradient and sequence controllers” as taught by Neji in the system of Bhat.
The justification for this modification would be to prevent the field of view from becoming limited by the slice selection direction ([0017], Neji).                            
Regarding claim 2
The method of claim 2 is matched by the operation of the apparatus as 
set forth in claim 8.
Regarding claim 8
Bhat in view of Neji disclose the controller as claimed in claim 7.
Bhat applied to claim 8 further teaches  
further comprising:
setting, via the processing circuitry, a flip-angle characteristic for each respective one of the plurality of slices ([0023]) to adjust power needed to meet power limits of the RF power amplifier ([0024]).
Regarding claim 3


set forth in claim 9.
Regarding claim 9
Bhat in view of Neji disclose the controller as claimed in claim 8.
Bhat applied to claim 9 further teaches 
wherein a sum of the flip angles that are used to simultaneously excite the plurality of slices is smaller than a predetermined threshold value that is defined based upon the power limits of the RF power amplifier ([0028]).
Regarding claim 4
The method of claim 4 is matched by the operation of the apparatus as 
set forth in claim 10.
Regarding claim 10
Bhat in view of Neji disclose the controller as claimed in claim 8.
Bhat applied to claim 10 further teaches 
wherein, during the simultaneous excitation of the plurality of slices, a sum of the flip angles ([0092]) that are used to simultaneously excite the plurality of slices is constant ([0001]—[0006]).
Regarding claim 5
The method of claim 5 is matched by the operation of the apparatus as 
set forth in claim 11.


Bhat in view of Neji disclose the controller as claimed in claim 7.
Bhat applied to claim 11 further teaches 
wherein the processing circuitry is further configured to set a flip-angle characteristic of each respective one of the plurality of slices by identifying a substance whose physical properties are determined based upon the MR data that is to be acquired for a slice from among the plurality of slices ([0013], flip angle and other parameters are associated with the properties of the the examined material).
Regarding claim 6
The method of claim 6 is matched by the operation of the apparatus as 
set forth in claim 12.
Regarding claim 12
Bhat in view of Neji disclose the controller as claimed in claim 7.
Bhat applied to claim 12 further teaches 
wherein the processing circuitry is further configured to determine a substance associated with at least one slice from among the plurality of slices using results of a fingerprinting measurement ([0013]), and to set a flip-angle characteristic for the at least one slice according to the determined substance (the 


MR parameters—flip angles among them—are associated with different analyzed substances).
Regarding claim 13
Bhat discloses 
A non-transitory computer readable media of a controller of a magnetic resonance (MR) system ([0046]), the non-transitory computer readable media having instructions stored thereon that, when executed by one or more processors of the controller, cause the controller to:
acquire at least one quantitative physiological parameter by means of fingerprinting ([0081] & [0091], the physiological parameter is reflected in the flip angle of the water molecules);
simultaneously excite a plurality of slices ([0001]) using at least one different imaging parameter to produce MR signal evolutions in each of the plurality of slices ([0009], the different parameters are the evolving flip angles), the at least one different imaging parameter including a flip angle such that a flip angle that is used to excite one of the plurality of slices is different than a flip angle that is used to excite another one of the plurality of slices ([0015]); and
Bhat does not explicitly teach 
“simultaneously acquire MR data based on the simultaneously excited plurality of slices”.

Neji, however, teaches 
simultaneously acquire MR data based on the simultaneously excited plurality of slices ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneously excited plurality of slice facilities” as taught by Neji in the computer readable media of  Bhat.
The justification for this modification would be to prevent the field of view from becoming limited by the slice selection direction ([0017], Neji).                            
Regarding claim 14
Bhat in view of Neji disclose non-transitory computer readable media as claimed in claim 13.
Bhat applied to claim 14 further teaches 
further including instructions that, when executed by one or more processors of the controller (Claim 1) , cause the controller to:
set a flip-angle characteristic for each respective one of the plurality of slices ([0023]) to adjust power needed to meet power limits of an RF power amplifier associated with the magnetic resonance system ([0024]).
Regarding claim 15


Bhat in view of Neji disclose non-transitory computer readable media as claimed in claim 14.
Bhat applied to claim 15 further teaches 
wherein a sum of the flip angles that are used to simultaneously excite the plurality of slices is smaller than a predetermined threshold value that is defined based upon the power limits of the RF power amplifier ([0028]).
Regarding claim 16
Bhat in view of Neji disclose non-transitory computer readable media as claimed in claim 14.
Bhat applied to claim 16 further teaches 
wherein, during the simultaneous excitation of the plurality of slices, a sum of the flip angles ([0092]) that are used to simultaneously excite the plurality of slices is constant ([0001]—[0006]).
Regarding claim 17
Bhat in view of Neji disclose non-transitory computer readable media as claimed in claim 13.
Bhat applied to claim 17
further including instructions that, when executed by one or more processors of the controller, cause the controller to set a flip-angle characteristic of each 


respective one of the plurality of slices by identifying a substance whose physical properties are determined based upon the MR data that is to be acquired for a slice from among the plurality of slices ([0013], flip angle and other parameters are associated with the properties of the examined material).
Regarding claim 18
Bhat in view of Neji disclose non-transitory computer readable media as claimed in claim 13.
Bhat applied to claim 18 further teaches 
further including instructions that, when executed by one or more processors of the controller, cause the controller to determine a substance associated with at least one slice from among the plurality of slices using results of a fingerprinting measurement ([0013]), and to set a flip-angle characteristic for the at least one slice according to the determined substance (the MR parameters—flip angles among them—are associated with different analyzed substances).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852